Citation Nr: 1428434	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to September 2001.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Historically, the appellant's claims for entitlement to service connection for the above noted disabilities were denied in July 2004.  At that time, the Veteran's service treatment records (STRs) were not available for the RO to review.  Subsequent to the denial, STRs were associated with the claims file, and the RO again denied entitlement to service connection in a May 2005 rating decision.  The appellant did not appeal the decision.  Based on the foregoing, the RO, in the May 2010 rating decision currently on appeal, considered whether new and material evidence had been received to reopen previous claims.  The Board finds, in giving the benefit to the Veteran, and as discussed below, that the claims should be decided on the merits.

The claims file includes a white packet of photocopies of the Veteran's STRs, labeled "Vets copies of SMRs [service medical records]."  It also includes a separate orange Outpatient Medical Record folder of original STRs, some of which are not duplicated in the packet of photocopies.  (This orange folder has a label "copies made, client will be by . . . . to pick up.")  

In its May 2005 rating decision, the RO listed the evidence as including STRs from November 20, 1974 through January 20, 2001.  The orange Outpatient Medical Record folder includes a report of medical assessment dated July 2, 2001.  In addition, it includes a report of medical examination and a report of medical history for the Veteran's final physical examination; the report of medical examination includes a notation of a dental examination in July 2001 (after the January 2001 date noted by the RO).  Furthermore, as discussed in further detail below, the RO did not reference other possibly pertinent records in the orange Outpatient Medical Record folder.  The July 2001 records and the unreferenced records are on the back flap or second half of the orange folder.  Thus, it appears that not all of documents in the orange Outpatient Medical Record folder were copied and placed in the white packet.  From a review of the May 2005 rating decision, it appears that the RO only considered the white packet of STRs.  Under 38 C.F.R. § 3.156 when there are service department records that existed and had not been associated with the claims file when VA first decided the claim, and are now associated with the claims file, VA will reconsider the claim, without requiring analysis of whether new and material evidence has been received.  Because it appears that the RO did not have a complete copy of the STRs at the time of the May 2005 adjudication, the Board finds that that 38 C.F.R. § 3.156 is applicable.

The issues of entitlement to service connection for a neck disability, and entitlement to service connection for a right and/or left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

At an August 2013 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for bilateral ankle disability and entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bilateral ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the August 2013 Videoconference Board hearing indicated that it his intent to withdraw the appeal as to entitlement to service connection for a back disability and entitlement to service connection for bilateral ankle disability.  (See Board hearing transcript page 1.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those two issues. Accordingly, the Board does not have jurisdiction to review them.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral ankle disability is dismissed.

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.


REMAND

Neck

The Veteran testified at the August 2013 Board hearing that in 1999, he went on an eleven mile hike with an 80 pound pack.  He testified that the blanket-roll on the back caused a constant push on his neck.  He further stated that he went to the doctor, who said it seemed like a muscle strain, and put him on two weeks of light duty.  He stated that it affected the back of his neck, the left side muscle, and the forefinger on the left hand.  He later stated that this was in the early 1990s.  The STRs are negative for such complaints.  The Veteran also asserts that he has a neck disability due to years of service in the military, to include hiking up hills, and running.  

A February 2001 radiology record (which the Veteran contends is from Family Medicine Oceanside) reflects that the Veteran was seen to rule out a post cervical fracture and that the Veteran had complaints of left arm numbness at times.  The impression was a normal cervical spine.  The radiology report reflects that the Veteran's radiology C-spine series had been requested by Suzzette Dugger.  Additional records from 2001 (e.g. prior to the radiology record), are not associated with the claims file, but may be useful to the Board.  

A July 2001 Report of Medical Assessment (DD Form 2697) reflects that the Veteran reported that he had been seen by Kaiser Permanente for back problems with possible nerve damage of the left arm.

A February 2010 Tricare Oceanside record reflects that the Veteran had right sided neck, shoulder, and upper back pain on and off for nine years.  He reported no radicular arm pain, but pain in the right shoulder joint.  He denied recent injury or trauma.  The plan was to have a C-spine radiology series.  The record reflects that the Veteran stated that he "developed these symptoms right before he retired in 2001."  He further stated that he had been evaluated at that time and had been told that the cause of his pain was from wrong posture during sleep and that he should change his mattress which he did.  

A June 2010 Tricare Oceanside record reflects complaints of neck pain.  

On remand, VA should attempt to obtain all pertinent records from January 2001 through present with regard to the Veteran's neck, to include Kaiser Permanente and Oceanside. 

Thereafter, the Veteran should be scheduled for a VA examination to determine if he has a current neck disability, and if so, whether it is as likely as not causally related to active service.  38 C.F.R. § 3.159(c)(4). 

Right and Left Knees

The Veteran asserts that he has bilateral knee disability due to years of service in the military, to include hiking up hills, and running.  

An April 1984 STR reflects that the Veteran complained of chronic left knee pain during running.  The pain was on both sides of the left knee and directly behind the patella.  He was diagnosed with iliotibial band friction syndrome.   

A June 1990 STR reflects that the Veteran had a laceration to the right knee.  He reported that "while running I jumped over a fence [and] hit my [right] knee."  Upon examination, he had full range of motion without pain.  There was no ecchymosis or edema.  He was assessed with a laceration of the right knee

An STR from approximately 1991 (the Veteran was age 35) reflects that the Veteran complained of knee pain for three months.  It was noted that there was no history of trauma.  The Veteran reported occasional swelling and increased pain with going up and down hills and stairs.  On examination, there was no effusion, but  positive crepitus.  X-rays were within normal limits.  He was assessed with PFPS (patellofemoral pain syndrome).  The Veteran was placed on light duty for thirty days. 

A February 1992 STR reflects complaints of bilateral knee pain for six months, which was aggravated with basketball and racquetball.  There was no history of trauma.  The Veteran reported that he had been diagnosed with PFPS in October 1991.  On examination, there was mild crepitus on the left patella with mild swelling to the left medial knee with no effusion.  There was swelling to the right knee, positive grinding and a sluggish feeling to the right patella.  The assessment was rule out PFPS.  

A March 1992 Department of Radiology, Naval Hospital, Camp Pendleton record reflects that the Veteran had a possible right lateral tibial plateau stress fracture and possible capsulitis or synovitis of the right knee. 

An April 1994 report of medical history for five year periodic examination purposes reflects that the Veteran reported swollen or painful joints.  The Physician's summary and elaboration of all pertinent data reflects that the Veteran had right knee PFPS, and left knee patellar tendonitis with resolves with rest.  

A September 2000 report of medical history for five year periodic examination purposes reflects that the Veteran reported swollen or painful joints.  He noted that "every morning my knees hurt.  After motion they warm up."

Numerous post service 2008 records reflect that the Veteran had been playing basketball in July 2008 when another player kicked him in the left knee rupturing his patella tendon.  A July 2008 radiology report reflects early degenerative joint disease and a knee suspicious for a possible ACL tear.  In August 2008, he underwent a left knee patellar tendon repair due to the July 2008 injury.

On remand, VA should attempt to obtain all pertinent records from September 2000 through present with regard to the Veteran's knees, to include Kaiser Permanente and Oceanside. 

Thereafter, the Veteran should be scheduled for a VA examination to determine if he has a knee disability, and if so, whether it is as likely as not causally related to active service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for his knees and/or neck from 2000 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) Kaiser Permanente and b.) Oceanside Family Medical.  

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include including any VA records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his neck disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed neck disability is related to service.  

The examiner should consider: a.) the Veteran's statements that he had running and hiking in service, to include hiking with an 80 pound pack and blanket roll and has had pain since service; b.) the February 2001 radiology results of a normal cervical spine (complaints of the left side); and c. the February 2010 complaints of right sided neck pain.

A complete rationale should be provided for any opinion offered.  

3.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of a disability affecting either knee.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed knee disability is related to service.  

The examiner should consider: a.) the Veteran's statements that he had running and hiking in service, to include hiking with an 80 pound pack and he has had pain since service; b.) the April 1984 STR (left knee iliotibial band friction syndrome); c.) the June 1990 STR (laceration to the right knee); d.) the 1991 STR (PFPS); e.) the February 1992 STR (bilateral knee pain); f.) the March 1992 radiology record (possible capsulitis or synovitis of the right knee; g.) the April 1994 right knee PFPS, and left knee patellar tendonitis; h.) the September 2000 report of medical history; and i.) 2008 records (left knee patella tendon rupture in July 2008).

A complete rationale should be provided for any opinion offered.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


